HOWERTON, Judge.
A.L. Phipps appeals from an order of the Knox Circuit Court directing him to pay, as part of his taxable court costs, the fee of the court reporter for an additional copy of the transcript of the proceedings in the trial court. The sole issue is whether the cost for an additional copy of the court reporter's transcript for the appellees on appeal is a recoverable cost. We conclude that it is not and reverse the order.
Phipps filed a notice of appeal from the original judgment and made arrangements with the court reporter to prepare the original and one copy of the transcript of the proceedings in the trial court. The appeal was not perfected, and it was eventually dismissed. After dismissal of the appeal, the appellees asked for reimbursement from Phipps for court costs including $804.65 for an additional copy of the transcript of the trial court proceedings. Mr. Phipps filed an objection and made a motion to have the matter resolved by the court. The court entered an order requiring him to pay the cost of that additional transcript.
The cost of the transcript in question is associated with the appeal of the underlying case. We can find no authority for the trial court to order Phipps to pay for the appellees’ private copy of the trial transcript. CR 75.02 requires an appellant to file an original and one copy of the transcript on appeal. There are no provisions for additional copies. Further, CR 76.42 lists the costs to be taxed on appeal and states that no costs shall be taxed other than filing fees and reporters’ fees for depositions, but this does not include fees for all copies which individuals might want.
The order of the Knox Circuit Court is reversed.
All concur.